IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,          :   No. 332 WAL 2016
                                       :
                    Respondent         :
                                       :   Petition for Allowance of Appeal from
                                       :   the Order of the Superior Court
            v.                         :
                                       :
                                       :
DANIEL L. SPUCK,                       :
                                       :
                    Petitioner         :
                                       :
COMMONWEALTH OF PENNSYLVANIA,          :   No. 333 WAL 2016
                                       :
                    Respondent         :
                                       :   Petition for Allowance of Appeal from
                                       :   the Order of the Superior Court
            v.                         :
                                       :
                                       :
DANIEL L. SPUCK,
                                       :
                                       :
                    Petitioner
                                       :

                                  ORDER



PER CURIAM

      AND NOW, this 29th day of November, 2016, the Petition for Allowance of

Appeal is DENIED.